Citation Nr: 1203636	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to tinnitus.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for coronary artery disease, including double bypass surgery, to include as secondary to a psychiatric disorder.  

5.  Entitlement to service connection for arthritis of the body, claimed as residuals due to cold exposure.  

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and September 2007 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Philadelphia, Pennsylvania in April 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of entitlement to service connection for arthritis due to cold injury residuals, PTSD, coronary artery disease, bilateral hearing loss and entitlement to a total disability rating based on individual unemployability (TDIU) benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's depression has been related to his military service and his service-connected tinnitus.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for depression, to include as secondary to service-connected tinnitus, have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  By establishing entitlement to service connection for depression, the Board is granting in full this benefit.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that he is entitled to service connection for depression, to include as secondary to his service-connected tinnitus.  Having reviewed the evidence of record, the Board finds it to at least be in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for depression as secondary to tinnitus.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not reflect that he suffered from depression during military service.  According to the Veteran's June 1968 separation examination, a psychiatric evaluation of the Veteran was normal.  The Veteran also denied suffering from, or ever having suffered from, depression or excessive worry or nervous trouble of any sort.  

Nonetheless, the record contains numerous post-service treatment records suggesting that the Veteran's depression was related to his military service.  According to a December 2007 record from a VA psychologist, the Veteran had been in treatment for over one year for disorders including significant depression.  The physician related the Veteran's depression to military service, to include the fact that the Veteran would often learn of the death of soldiers he had trained.  The psychologist strongly recommended that the Veteran be considered for service connection.  Also, according to a January 2008 VA treatment record, the Veteran suffered from depression with a long history of isolation, avoidance and withdrawal.  

A June 2008 medical opinion was provided by a VA physician.  The physician stated that the Veteran suffered from PTSD and depression and opined that there was a direct connection between his military experiences and his current psychiatric condition.  A VA psychiatric treatment record dated January 2009 noted that the Veteran suffered from depression as a result of his military service.  

An October 2009 VA psychiatric examination was conducted.  The examiner confirmed that the Veteran suffered from severe major depressive disorder.  The examiner opined that the Veteran's depression was secondary to his preexisting PTSD symptoms.  The examiner also noted that the Veteran had dealt with psychiatric symptomatology for much of the past 41 years.  In a January 2011 VA medical opinion, the examiner noted that after careful review of the medical evidence of record, the Veteran's depression was secondary to his service-connected tinnitus.  The examiner explained that the Veteran's tinnitus was so severe that it affected his daily activities with a constant ringing and buzzing in the ears, resulting in depression and anxiety.  

In addition to the above medical evidence, the Veteran has provided lay evidence in support of his claim as well.  In a January 2011 statement, the Veteran asserted that he had been suffering from depression since his separation from military service.  During his April 2011 hearing, the Veteran testified the he was also depressed due to his tinnitus, because no matter what he did, he was unable to stop the symptoms of this disability.  

Having considered all of the evidence of record, the Board finds that service connection for depression is warranted.  The evidence of record indicates a diagnosis of depression.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  A January 2011 VA examiner linked that diagnosis to the Veteran's service-connected tinnitus.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  Because this opinion was provided upon a review of the medical evidence of record and a supporting rationale was also supplied, the Board accords significant probative weight and value to this opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The record contains no medical evidence to contradict these findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the BVA may only consider independent medical evidence in supporting its findings).  
As such, when affording the Veteran the full benefit of the doubt, the Board finds that service connection for depression, to include as secondary to service-connected tinnitus, is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

Service connection for depression, to include as secondary to service-connected tinnitus, is granted.  


REMAND

Cold Injury Residuals

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, the Veteran contends that he is entitled to service connection for cold injury residuals.  The Veteran has several diagnosed joint disabilities, including osteodegenerative disease with disc degeneration of the cervical spine and moderate osteodegenerative disease of the bilateral knees bilaterally.  The Veteran also provided competent testimony during his April 2011 hearing that he suffered from tingling and pain in the fingers and toes, which he felt were secondary to cold exposure while in Germany.  Specifically, the Veteran referenced a night when his car broke down while serving in Germany.  The Veteran reported that his hands, feet and body were frozen due to spending the night outdoors waiting on a recovery vehicle.  He indicated that his hands and feet never felt quite the same after this incident, but that he failed to seek treatment at the time for fear of seeming weak.  He also testified that a VA doctor told him that this condition was probably more so than not related to his military service.  In light of this testimony, and the fact that the Veteran has been diagnosed with actual disabilities of the joints, the Veteran should be scheduled for a VA examination in which his specific disabilities are identified and in which an opinion as to etiology is provided.  

While on remand, the Veteran should be asked to identify (or at least provide more information about) the record he referenced during his April 2011 hearing in which he testified to having been provided a positive etiological opinion by a VA physician.  Once more details are obtained about this record, all reasonable efforts should be undertaken to locate this record and incorporate it into the claims file.  

PTSD

The Veteran also contends that he is entitled to service connection for PTSD.  However, additional evidentiary development is necessary before appellate review may proceed on this issue as well.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2011).  There are several avenues to document an in-service stressor:  obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository; an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  

The record reflects that the Veteran has in fact been diagnosed with PTSD.  The record contains a letter dated June 2008 from the Veteran's psychologist providing a diagnosis of PTSD.  The Veteran's PTSD was related to the fact that he trained service-members while in Germany, and many of his trainees were subsequently killed in battle.  In addition, it was noted that two of the individuals he worked with were killed in accidents in Germany.  According to the Veteran's October 2009 VA examination, he suffered from both major depression and chronic PTSD.  During this examination, the Veteran reported two significant in-service events:  (1) witnessing the death of a tank commander during a training exercise in Schweinfurt, Germany, and (2) witnessing the death of another service member who was electrocuted while working in the motor pool in Schweinfurt, Germany.  The examiner presumed that these stressors were verified.  

But the record does not contain a verification of the Veteran's alleged stressors.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account does not serve to verify the occurrences described).  Additionally, the Veteran has not asserted that his stressors were related to a fear of hostile military or terrorist activity, there is not in-service PTSD diagnosis, no verification of combat service, no prisoner of war status, and no allegation of personal assault.  38 C.F.R. § 3.304(f).  Thus, the stressors must be verified.  

A formal finding was made on August 2007 that there was insufficient information to verify the Veteran's reported stressors.  However, in December 2007, VA received a letter from the Veteran providing more specific information about his alleged in-service stressors.  The Veteran also requested that the JSRRC perform all necessary research to verify his claimed stressors.  The Veteran provided even more detailed information regarding his stressors with this request.  

The JSRRC, along with the National Archives and Records Administration (NARA) and the National Records Center (NRC), conducted a search of their records in March 2010.  While all 3 repositories were unable to verify the occurrence of the Veteran's specific stressors, they were able to confirm that the 3rd Squadron, 7th Calvary, the unit for which the Veteran was a member, was located in Schweinfurt, Germany.  It was noted that these agencies did not maintain Morning Reports from 1965 or 1966 and that a search of these records should be conducted in an attempt to verify the Veteran's reported in-service casualties.  Unfortunately, the record does not reflect that a search of these Morning Reports was ever undertaken.  This action must be undertaken.  

In addition, the Veteran indicated in a January 2011 statement and at the April 2011 Board hearing that he believed the name of the soldier that was decapitated during military service was in fact "Holmes."  The Veteran had previously reported this individual's name as "Hansen."  Accordingly, the above-noted records search was only conducted for an individual named "Hanson," or some variant thereof.  

The Veteran also testified in his April 2011 hearing that the first name of the individual who was electrocuted was "Levon."  In a January 2011 statement, he asserted that this individual's full name was "Levon Scott."  A friend of the Veteran also testified during the April 2011 hearing that the individual who was decapitated was named "Robert Holmes."  However, a statement received from a friend of the Veteran in January 2011 indicates that this individual was named "Willie Holmes."  This individual also asserted that "Holmes" died in May 1967 while "Lavon" died in October 1967.  Despite this new information, it was determined in April 2011 that there was still insufficient information to verify the Veteran's stressors.  Another records search should be conducted for "Holmes," or some variant thereof (to include "Robert" and "Willie"), and for "Lavon" or "Levon Scott."  

Coronary Artery Disease as Secondary to PTSD

The Veteran also contends that he is entitled to service connection for coronary artery disease with hypertension, as secondary to his PTSD.  However, this issue is inextricably intertwined with the issue of entitlement to service connection for PTSD, which is currently being remanded by this decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Bilateral Hearing Loss

The Veteran also contends that he is entitled to service connection for bilateral hearing loss.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As noted above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Here, a November 2006 VA examination determined there was bilateral hearing loss for VA purposes.  The Veteran and his children have provided competent statements and testimony that he noticed hearing loss during service and has had hearing loss since service discharge.  The Veteran's service treatment records indicate normal hearing at service discharge and hearing loss during service.  The Veteran's DD-214 reflects that he was a light infantryman during military service.  A November 2006 VA examination was conducted.  According to the VA examiner, the Veteran's hearing loss was not caused by or a result of his military noise exposure because his hearing was normal upon discharge and there was no evidence of hearing loss for ten years following separation.  This rationale was provided despite the Veteran's assertion that his hearing loss began in 1967.  

Also, according to May 2007 and September 2007 VA otolaryngology notes, the Veteran had been suffering from hearing loss since his military service.  The record also contains a January 2009 private audiological evaluation in which it was noted that the Veteran first noticed his hearing loss approximately three months prior to his separation from active duty.  A May 2009 VA medical opinion was provided.  The examiner related the Veteran's hearing loss to his "combat experience."  But the Veteran did not experience combat during military service.  Thus, this opinion is insufficient upon which to base service connection, and another examination is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

TDIU

A claim for TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  According to a January 2011 VA physician's opinion, the Veteran suffered from significant occupational dysfunction due to his PTSD and depression.  The record thus raises a claim of unemployability.  The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for tinnitus (rated as 10 percent disabling) and depression (for which the appropriate disability evaluation has yet to be assigned).  As such, it is not yet clear whether the Veteran meets the percentage requirements.  

Even if, as here, a Veteran does not yet meet the required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extra-schedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  But as already alluded to, ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

That said, to receive a TDIU, especially on an extra-schedular basis, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that he is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15.  Regardless, the AMC must make this initial determination of whether a scheduler or extra-schedular TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be asked to identify the medical record he referenced during his April 2011 hearing that provided a positive nexus opinion between his arthritis and his military service.  If the Veteran is unable specifically identify the record he referred to, he should be asked to provide as much detail as possible regarding the record (to include the date of treatment, the service provider's name, or the department with which treatment was sought (such as osteology)).  All reasonable steps should be taken to obtain this record and incorporate it into the claims file.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated after April 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  After any additional records are associated with the claims file, the Veteran should be scheduled for a VA examination with an appropriate specialist(s) regarding his claimed cold injury residuals.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  The examiner is asked to determine all appropriate diagnoses associated with the Veteran's reported symptomatology.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that any diagnosed disability, including arthritis, was caused or aggravated by the Veteran's military service, to include as a residual of cold injuries.  In formulating the requested opinion, the examiner must specifically address the Veteran's lay statements regarding his cold injury during service and his symptoms thereafter.  If associated with the claims file, the examiner must address discuss the positive etiological opinion referenced by the Veteran during his April 2011 hearing.  

4.  Contact the appropriate Government records repositories to attempt to verify the Veteran's reported stressors, including:  (1) the death of an individual named "Holmes" (either "Robert," "Willie," or some variant thereof) in or around May 1967 due to decapitation, and (2) the death of an individual named "Lavon" or "Levon Scott" (or some variant thereof) in or around October 1967 due to electrocution.  The Veteran has reported that these individuals served with him in the 3rd Squadron, 7th Calvary in Schweinfurt, Germany.  The AMC must also obtain Morning Reports from around the time of the alleged incidents.  The AMC must document for the claims file which repository or repositories were contacted and why.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

5.  After any additional records are associated with the claims file, and if and only if, adequate verification of stressors is obtained, provide the Veteran a psychiatric examination to ascertain the nature, severity, and etiology of PTSD found.  The AMC must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must be provided with the entire claims file for review in conjunction with the examination.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

6.  After any additional records are associated with the claims file, provide the Veteran an appropriate VA examination to determine the etiology of his bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's entire claims file and this remand must be made available and reviewed by an appropriate VA examiner and a nexus opinion must be offered regarding the etiology of the Veteran's hearing loss.  All testing, to include an audiogram, must be performed.  The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure.  Noise exposure during service has been conceded.  In formulating an opinion, the examiner must consider and discuss the lay statements from the Veteran and his children relating his hearing loss to military service, as well as the May 2009 positive etiological opinion of a VA examiner.  

7.  After an appropriate disability evaluation has been assigned for the Veteran's depression, afford the Veteran a VA examination to determine the impact of his service-connected disabilities on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


